DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14, 15, 21, 24, and 25, in the reply filed on April 25, 2022, is acknowledged.  Applicant amended claims 24 and 25 such that they include the limitations of claim 15 and they now belong in Group I.  Should claim 25 become allowable the inventions of Groups VIII-X will be rejoined.  While searching for the elected invention, the Examiner found art ath applies to claims 22 and 23; therefore the invention of Group VII is rejoined. Claims 14-35 are pending, claims 16-20 and 26-35 are withdrawn for being directed to non-elected inventions, there being no allowable linking claim.  Claims 14, 15, and 21-25 are examined in this Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on Feb. 18, 2019. It is noted, however, that applicant has not filed a certified copy of the EP 19157888.9 application as required by 37 CFR 1.55.  It is noted that this application is a CONTINUATION of application 16/793,503 which is a CONTINUATION of PCT/EP2019/054008, and if the parent application had been filed as a National Stage Entry, then the International Bureau would have provided the certified copy; however, because the parent was filed as a continuation, the Applicant is required to file the certified copy of the foreign priority document in order to get the benefit of that foreign priority.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 uses an incorrect format for refering to a sequence identifier.  Applicant is advised to replace “SEQ ID No.” with - - SEQ ID NO: - -  (see 37 CFR 1.821).
There should be a conjunction at the end of the Markush Group.  Applicant is advised to insert - - , and - - between “SEQ ID No. 3” and “;” at the end of part (e).
Appropriate correction is requested.

Claim Interpretation
When claims utilize an indefinite article (“a” or “an”) when referencing a sequence, this renders the claim inclusive of fragments of the sequence as small as di-peptides or di-nucleotides (i.e. claim 1 part (a) or part (c) or part (e) or part (f) or, in part (d), “a complementary sequence” is inclusive of fragments of the full length complement).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Inadequate Written Description
Claims 14, 15, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are broadly drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cerospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of:
a nucleotide sequence that encodes a polypeptide having an amino acid sequence according to SEQ ID NO: 3;
a nucleotide sequence that comprising the DNA sequence according to SEQ ID NO: 2;
a nucleotide sequence that comprises a DNA sequence according to SEQ ID NO: 1 or SEQ ID NO: 53;
a nucleotide sequence that hybridizes with a complementary sequence of the nucleotide sequence according to (a), (b), or (c), under stringent conditions, wherein stringent conditions means hybridization in 4 x SSC at 65 oC, and subsequent repeated washign in 0.1 x SSC at 65 oC for approximately 1 hour in total; 
a nucleotide sequence that encodes a polypeptide which has an amino acid sequence that is at least 90% identical to an amino acid sequence according to SEQ ID NO: 3; 
a nucleotide sequence that is at least 90% identical to a DNA sequence according to SEQ ID NO: 1 or SEQ ID NO: 2. Bold added to emphasis indefinite article rendering that particular limitation inclusive of fragments of the recited sequence.
	The Applicants describe a Cerospora resistance-conferring gene from Beta vulgaris subsp. maritima that comprises SEQ ID NO: 1, the cDNA sequence for this gene comprises SEQ ID NO: 2, and the protein encoded by this gene and cDNA is SEQ ID NO: 3 (see page 66 of the specification). This resistance gene was the result of an extensive breeding program that began with open pollination between 150 resistant plants followed by crossing and selection, and eventually genetic mapping and sequencing (see page 85).  The locus harboring the resistance gene had highly repetitive structure with tandem repeats (see page 85) and SEQ ID NO: 53 is the sequence of the locus that contains the resistance gene of SEQ ID NO: 1 (see page 67). SEQ ID NO: 53 is over 42 kB in size.  The resistance gene of SEQ ID NO: 1 was verified by transforming the cDNA into a susceptible beet plant (see pages 79-80).  The protein encoded by this resistance gene has two deletions and two insertions as well as multiple mis-matches relative to SEQ ID NO: 6 which is an allele that does not confer resistance (see Figure 1).  They Applicants describe differences between their new resistance allele and all of the alleles of the starting varieties and assert that this could be an indication of significant genetic restructuring at this locus that took place during the breeding process (see page 90).
	The Applicants do not describe any small fragments of SEQ ID NO: 3 or polypeptides with 90% identity to SEQ ID NO: 3 that are able to confer resistance to Cerospora when expressed in a beet plant.  The Applicants do not describe any fragments of SEQ ID NO: 1 or SEQ ID NO: 53 that encode a polypeptide able to confer resistance to Cerospora when expressed in a beet plant, other than SEQ ID NO: 1, itself, which encodes the full length protein of SEQ ID NO: 3.  They do not describe polypeptides encoded by nucleic acids with at least 90% identity to SEQ ID NOs: 1 or 2 or fragments of SEQ ID NO: 1 that are able to confer resistance to Cerospora when expressed in a beet plant.  They do not describe any polypeptides capable of conferring resistance to Cerospora and encoded by nucleic acids that hybridize to SEQ ID NOs: 1, 2, or 53 or nucleic acids that hybridize to polynucleotides that encode SEQ ID NO: 3; other than the polypeptide of SEQ ID NO: 3, itself.
	The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of fragments of SEQ ID NO: 3 or variants of SEQ ID NO: 3 encoded by polynucleotides with at least 90% identity to SEQ ID NOs: 1 or 2 or encoded by nucleic acids that hybridize to SEQ ID NOs: 1, 2, or 53 that are able to confer resistance to Cerospora when expressed in a beet plant.  The Applicants only describe nucleic acids encoding SEQ ID NO: 3 and expression of a protein comprising SEQ ID NO: 3 that are able to confer resistance to Cerospora when expressed in a beet plant.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of polypeptides capable of conferring resistance to Cerospora when expressed in a beet plant.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a polypeptide to be able to confer resistance to Cerospora when expressed in a beet plant, it remains unclear what features identify polypeptides capable of such activity.  Since the genus of polypeptides able to confer resistance to Cerospora and comprising fragments of SEQ ID NO: 3 or encoded by nucleic acids with at least 90% identity to SEQ ID NOs: 1, 2, or 53 or that hybridize to SEQ ID NOs: 1, 2, or 53 or fragments of SEQ ID NOs: 1 or 53 has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Polypeptides comprising fragments of SEQ ID NO: 3 (encompassed by the instant claims because of the use of the article “an” when referencing the amino acid sequence of SEQ ID NO: 3) can be as small as a dipeptide.  SEQ ID NO: 3 is 883 amino acids in length, therefore, this recitation encompasses over 390,000 molecules, most of which would not be capable of conferring resistance to Cerospora when expressed in a beet plant and the vast majority of which were not in the possession of the Applicant at the time of filing. 
	SEQ ID NO: 1 is 3720 nucleotides in length, SEQ ID NO: 2 is 2652 nucleotides in length, and SEQ ID NO: 53 is 42800 nucleotides in length therefore, the recitation of having at least 90% identity or being able to hybridize to these sequences allows at least 372, 265, and 4280 substitutions, respectively; therefore, polynucleotides with at least 90% identity encompass 4372 (~9.3 x 10223 ) and 4265 (3.5 x 10159 ) and 44280 (a number too large for microsoft excel to be able to handle it ) molecules, respectively.  If each of the 372 substitutions in SEQ ID NO: 1 were to change a codon such that it resulted in an amino acid change, then the resulting polypeptide would have only 58% identity to SEQ ID NO: 3, and similarly if the 265 substitutions in SEQ ID NO:2 were to change a codon such that it resulted in an amino acid change, then the resulting polypeptide would have only 70% identity to SEQ ID NO: 3. Nucleic acids that hybridize or nucleic acids with substitutions that introduce an early stop codon could encode proteins with no identity to SEQ ID NO: 3 whatsoever. Many of these proteins would not have the ability to confer resistance to Cerospora when expressed in a beet plant, and the vast majority of which were not in the possession of the Applicant at the time of filing.  90% identity to fragments of SEQ ID NOs:1 or 53 encompasses an even larger genus of polynucleotides encoding an even larger genus of polypeptides.
Accordingly, the specification fails to provide an adequate written description to support the genus of fragments of SEQ ID NO: 3 or variants of SEQ ID NO: 3 encoded by polynucleotides with at least 90% identity to SEQ ID NOs: 1 or 2 or that hybridize to SEQ ID NOs: 1, 2, or 53 that are able to confer resistance to Cerospora when expressed in a beet plant as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (Pant Breeding (1999) Vol. 118; pp. 327-334).
The claims are drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cerospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of:
a nucleotide sequence that encodes a polypeptide having an amino acid sequence according to SEQ ID NO: 3;
a nucleotide sequence that comprising the DNA sequence according to SEQ ID NO: 2;
a nucleotide sequence that comprises a DNA sequence according to SEQ ID NO: 1 or SEQ ID NO: 53;
a nucleotide sequence that hybridizes with a complementary sequence of the nucleotide sequence according to (a), (b), or (c), under stringent conditions, wherein stringent conditions means hybridization in 4 x SSC at 65 oC, and subsequent repeated washign in 0.1 x SSC at 65 oC for approximately 1 hour in total; 
a nucleotide sequence that encodes a polypeptide which has an amino acid sequence that is at least 90% identical to an amino acid sequence according to SEQ ID NO: 3; and,
a nucleotide sequence that is at least 90% identical to a DNA sequence according to SEQ ID NO: 1 or SEQ ID NO: 2. Bold added to emphasis indefinite article rendering that particular limitation inclusive of fragments of the recited sequence.  The claims are also drawn to such plants wherein the plant is a hybrid (claim 15) and wherein the plant has resistance to an herbicide (claim 24), including wherein the herbicid is glyphosate, an ALS-inhibitor, or glufosinate (claim 25). Claim 21 is directed to a storage organ of the plant.
Nilsson et al teach Cerospora beticola-resistant sugar beet plants (see entire article).  These beet plants would necessarily comprise a gene encoding a polypeptide that confers this resistance when expressed in the plant, and given that the current claim language encompasses proteins comprising fragments of SEQ ID NO: 3 as small as dipeptides, the protein would inherently have a dipeptide in common with SEQ ID NO: 3 and the gene encoding the protein would necessarily hybridize to small fragments of SEQ ID NOs: 1 and/or 53 or fragments of a polynucleotide with 90% identity to SEQ ID NOs: 1 and/or 53. Nilsson teaches the production of F1 plants produced by crossing parental plants P1 and P2, and these F1 plants are hybrid plants and this necessarily involved producing seeds with the nucleic acid.  The plants were selfed for the production of an F2 population and this necessarily involved making seeds which are storage organs.  The beet root is also a storage organ.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (Plant Breeding (1999) Vol. 118; pp. 327-334) in view of Becker, C. H. (US Pre-Grant Publication US 2013/0227721, published on Aug. 29, 2013).
The claims are drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cerospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of:
a nucleotide sequence that encodes a polypeptide having an amino acid sequence according to SEQ ID NO: 3;
a nucleotide sequence that comprising the DNA sequence according to SEQ ID NO: 2;
a nucleotide sequence that comprises a DNA sequence according to SEQ ID NO: 1 or SEQ ID NO: 53;
a nucleotide sequence that hybridizes with a complementary sequence of the nucleotide sequence according to (a), (b), or (c), under stringent conditions, wherein stringent conditions means hybridization in 4 x SSC at 65 oC, and subsequent repeated washign in 0.1 x SSC at 65 oC for approximately 1 hour in total; 
a nucleotide sequence that encodes a polypeptide which has an amino acid sequence that is at least 90% identical to an amino acid sequence according to SEQ ID NO: 3; and,
a nucleotide sequence that is at least 90% identical to a DNA sequence according to SEQ ID NO: 1 or SEQ ID NO: 2. Bold added to emphasis indefinite article rendering that particular limitation inclusive of fragments of the recited sequence.  The claims are also drawn to such plants wherein the plant is a hybrid (claim 15) and wherein the plant has resistance to an herbicide (claim 24), including wherein the herbicid is glyphosate, an ALS-inhibitor, or glufosinate (claim 25). Claim 21 is directed to a storage organ of the plant.
Nilsson et al teach Cerospora beticola-resistant sugar beet plants (see entire article).  These beet plants would necessarily comprise a gene encoding a polypeptide that confers this resistance when expressed in the plant, and given that the current claim language encompasses proteins comprising fragments of SEQ ID NO: 3 as small as dipeptides, the protein would inherently have a dipeptide in common with SEQ ID NO: 3 and the gene encoding the protein would necessarily hybridize to small fragments of SEQ ID NOs: 1 and/or 53 or fragments of a polynucleotide with 90% identity to SEQ ID NOs: 1 and/or 53. Nilsson teaches the production of F1 plants produced by crossing parental plants P1 and P2, and these F1 plants are hybrid plants and this necessarily produced seeds comprising the nucleic acid.  The plants inherently formed beet roots (the harvested, edible part of the plant) which are storage organs. 
Nilsson et al do not teach herbicide-resistant beets and they do not expressly teach priming the seeds.
Becker claims an herbicide resistant beet with a transgene that confers resistance to imidazolinone, sulfonylurea, glyphosate, glufosinate, L-phosphinothricin, triazine, or benzonitrile (see page 16, claims 10 and 11).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to introduce a transgene conferring one of the herbicides taught by Becker into the beets taught by Nilsson et al.  One would have been motivated to do so because it was well known in the art that weed control for crop plants is facilitated by using crop plants that have an herbicide resistance gene which allows for application of the corresponding herbicide to the field to control the weeds, and Becker teaches that herbicide resistance genes are of agronomic interest (page 12 paragraph 0139 and page 13 right column) and Becker claims such a transgenic beet plant.  The Examiner takes official notice that priming seeds is a common practice in agriculture and would have been an obvious variation over what was taught and well known in the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,767,191; issued on Sept. 8, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘191 claims seeds that fall within the genus of seeds being claimed in the instant application, therefore, the ‘191 claims anticipate the instant claims.  Furthermore, the methods of producing seed claimed in the ‘191 patent utilize plants that fall within the genus of instantly claimed plants, and therefore they render the instantly claimed plants to be obvious.


Potentially Allowable Subject Matter
	If claims were limited in scope to requiring a beet plant expressing a protein comprising an amino acid sequence with at least 95% identity to the instant SEQ ID NO: 3 that confers resistance to Cerospora beticola, this would overcome all rejections of record other than the double patenting rejection. 

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662